DETAILED ACTION
In Reply filed on 6/28/2022, claims 1-4, 8-10, and 12-14 are pending. Claims 10 and 12 are withdrawn based on restriction requirement. Claims 13-14 are newly added. Claims 1-3 and 8-9 are currently amended. Claims 1-4, 8-9, and 13-14 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objection to the specification is maintained due to lack of response from the Applicant.
35 USC 102 rejection of claims 1-2 and 9 as anticipated by Busbee are withdrawn based on the Applicant’s amendment. However, new rejections have been established. 
35 USC 103 rejections of claims 3-4 and 8 have been withdrawn based on the Applicant’s amendment. However, new rejections have been established.
Specification
The use of the term “SOMOS produced by DSM, (registered trademark) PerFORM was used” in [0057] of instant application should read as “SOMOS® PerFORM produced by DSM was used”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 14 is objected to because of the following informalities:  the phrase “and the pump is controlled by control portion” should read as “and the pump is controlled by the control portion”.  Appropriate correction is required.
Claim Interpretation
Claim 13 recites the limitation “wherein the feed tube is connected to at least two portions away in a vertical direction of the container and the material feed portion”. The Examiner is interpreting the limitation as the feed tube contains two feeding portion connecting the container and the material feed portion in a vertical direction as shown in Figure 4 of the instant application. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	In Claim 1, line 8, the limitation “a light irradiation unit” has been interpreted under 112(f) as a means plus a function limitation because the combination of a non-structural generic placeholder “light irradiation unit” and a functional limitation “to emit the light” without reciting sufficient structure, material, or acts for performing the claimed function. The corresponding structure in the specification is a light irradiation portion composed of, for example, a light source 14, a mirror unit 15, and a lens unit 16 (Figure 1 and [0027]). 
	In Claim 1, line 14, the limitation “a control portion” has been interpreted under 112(f) as a means plus a function limitation because the combination of a non-structural generic placeholder “control portion” and a functional limitation “to control” without reciting sufficient structure, material, or acts for performing the claimed function. The corresponding structure in the specification is a control system in Figure 7 which includes ROM 602, RAM 603, interfaces 604 and 608, a network interface 609, and the like are arranged around CPU 601 ([0030]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a photo-curable material having first viscosity and a photo-curable material having second viscosity different from the first viscosity to a material feed portion”. The specification discloses “a photo-curable material” but does not disclose multiple photo-curable materials and the multiple photo-curable material have different viscosity. Therefore, this limitation is considered as new matter since the original specification does not provide support for the claimed subject matter. At most, [0055] of the specification discloses a plurality of containers storing materials having different viscosities. However, the current claim set only claims one container and it is unclear from the specification as to how that one container could store “a photo-curable material having first viscosity and a photo-curable material having second viscosity”.  
Claims 2-4, 8-9, and 13-14 are rejected by virtue on depending on claim 1 that fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-9, and 13-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a feed tube configured to transport a photo-curable material having first viscosity and a photo-curable material having second viscosity different from the first viscosity to a material feed portion” in lines 10-12. There is insufficient antecedent basis for the term “a photo-curable material” in the claim. It is unclear if it is the same photo-curable material recited in line 2 of claim 1 or different photo-curable material. Furthermore, it is unclear if there is only one photo-curable material or multiple photo-curable material. 
Claim 1 recites the limitation “the material feed portion configured to discharge a photo-curable material” in line 17. There is insufficient antecedent basis for the term “a photo-curable material” in the claim. It is unclear if it is the same photo-curable material recited in line 2 of claim 1 or different photo-curable material. 
Claim 4 recites the limitation “the agitator”. There is insufficient antecedent basis for this limitation. 
Claim 4 recites the limitation “the stored material”. There is insufficient antecedent basis for this limitation. 
Claim 8 recites the limitations “the first part”, “the upper portion”, “the second part”, and “the lower portion”. There are insufficient antecedent basis for these limitations. 
Claim 9 recites the limitation “the agitator”. There is insufficient antecedent basis for this limitation. 
Claims 2-4, 8-9, and 13-14 are rejected by virtue on depending on an indefinite claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0008792 (“Wang et al” hereinafter Wang) and US2020/0338828 (“Indyk et al” hereinafter Indyk).
Regarding Claim 1, Wang teaches a shaping apparatus (Figure 1, AM system 100) configured to stack layers of a cured product cured by irradiating a photo-curable material with light and produce a three-dimensional object ([0016]), comprising: 
a container (Figure 1, vat 120) configured to contain the photo-curable material ([0014], the vat contains liquid photocurable composition); 
a table (Figure 1, build platform 162) disposed in the container ([0116], build platform 162 is movable and can be lower into the vat 120) and on which the cured material of the photo-curable material is formed ([0023], irradiating a layer of the composition over a build platform via the AM irradiation method); 
a light irradiation unit (Figure 1, energy source delivery system 170) configured to emit the light from an upper portion of the container (Figure 1, system 170 is located in the upper portion of the vat 120); 
a feed tube (Figure 1, fluid outlet 124) configured to transport a photo-curable material having first viscosity and a photo-curable material having second viscosity different from the first viscosity to a material feed portion (the inlet conduit is capable of transferring photo-curable material with different viscosity and limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114); 
a control portion (Figure 1, density control reservoir 140 is being controlled) configured to control a mixing ratio of the photo-curable material (Figure 11, [0094], density control reservoir 140 comprise a mixing mechanism 1044) having the first viscosity and the photo-curable material having the second viscosity transported to the material feed portion(the mixing mechanism is capable of mixing photo-curable material with different viscosity to adjust viscosity and achieve homogenous level of composition [0095]. Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114); and 
the material feed portion (Figure 1, density control reservoir 140 with inlet conduit 128) configured to discharge a photo-curable material obtained by agitating and mixing the photo-curable material having the first viscosity and the photo-curable material having the second viscosity from the upper portion of the container (Figure 1, density control reservoir 140 comprise a mixing mechanism 1044 and is capable of mixing material with different viscosity to adjust viscosity [0095]. An inlet conduit 128 feed the mixture into the upper portion of the vat 120),
and wherein the control portion (Figure 1, density control reservoir 140 is being controlled) adjusts the mixing ratio of the photo-curable material having the first viscosity and the photo-curable material having the second viscosity based on a value of the viscosity measuring instrument included in the feed tube ([0095], density control reservoir 140 comprises a mixing mechanism 1044 adjust the viscosity and homogenous level of the composition to achieve a predetermined viscosity of the composition [0094]. Therefore, the control portion is capable of adjusting the mixing ratio based on the viscosity measured by a viscosity measuring instrument to achieve the predetermined valued. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.) so that a value of the viscosity measuring instrument included in the material feed portion is a predetermined value ([0094], the mixing mechanism will mix the material to achieve a predetermined viscosity of the composition Therefore, the control portion is capable of adjusting the mixing ratio based on the viscosity measured by a viscosity measuring instrument to achieve the predetermined valued. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Wang fails to teach wherein the material feed portion includes a viscosity measuring instrument,  wherein the feed tube includes a viscosity measuring instrument configured to measure viscosity of the photo-curable material having the first viscosity and viscosity of the photo-curable material having the second viscosity.
However, Indyk teaches the material feed portion includes a viscosity measuring instrument (Figure 1, a viscometer 60 measures the viscosity of the material prior to unloading to the 3D printing machine [0034]. Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114), the feed tube includes a viscosity measuring instrument configured to measure viscosity of the photo-curable material having the first viscosity and viscosity of the photo-curable material having the second viscosity instrument (Figure 1, a viscometer 60 measures the viscosity of the material prior to unloading to the 3D printing machine [0034] and the viscometer is capable of measuring different photo-curable material with different viscosity. Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114).
Wang and Indyk are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing apparatus for mixing and dispensing materials to manufactured a 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the shaping apparatus as disclosed by Wang to incorporated a viscometer to measure the flow of the material as taught by Indyk to assess the flow ability of the material prepared in the mixture through pipelines to the 3D printing machine ([0032]). One would be motivated to duplicate the viscometer to measure different areas of the pipeline for the purpose of measuring the flow ability of the material prepared in the mixture through pipelines to the 3D printing machine ([0032]). Please see MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding Claim 2, the combination of Wang and Indyk teaches the shaping apparatus according to Claim 1, further comprising a cooler configured to cool the photo-curable material before discharge from the material feed portion (Wang, Figure 11, heating mechanism 1042 controls the temperature of  the composition from the conducts to a predetermined temperature which includes heating and cooling the material).
Regarding Claim 9, the combination of Wang and Indyk teaches the shaping apparatus according to Claim 1, wherein the control portion is configured to control operation of the material feed portion. and wherein the control portion is configured to stop the agitator, open a shutter to discharge the material, close the shutter, and thereafter operate the agitator of the material feed portion ([0095], density control reservoir 140 comprises a mixing mechanism 1044 adjust the viscosity and homogenous level of the composition to achieved predetermined viscosity of composition [0094] which implies it is capable of performing all of these function to achieve the predetermined viscosity. limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114). 
Regarding Claim 13, the combination of Wang and Indyk teaches the shaping apparatus according to claim 1, wherein the feed tube is connected to at least two portions away in a vertical direction of the container (Wang, Figure 10D, fluid outlets 122 and 124 are connected to the vat 120 in a vertical direction) and the material feed portion (Figure 10D, inlet conduit 128 is connected to the density control reservoir 140).
Regarding Claim 14, the combination of Wang and Indyk teaches the shaping apparatus according to claim 13, wherein the feed tube includes a pump configured to adjust an amount of a photo-curable material suctioned from the at least two portions (Wang, [0125], Figure 10D, pumps 135 is pumping the composition from the fluid outlet 122 and fluid outlet 124 to a predetermined level), and the pump is controlled by control portion ([0019], pumps pumping composition from the outlets to predetermined level set by the density control reservoir).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US2021/0008792 (“Wang et al” hereinafter Wang) and US2020/0338828 (“Indyk et al” hereinafter Indyk) as applied to claim 1 above, and further in view of US2022/0024075 (“Martin et al” hereinafter Martin).
Regarding Claim 3, the combination of Wang and Indyk teaches the shaping apparatus according to Claim 1, but the combination fails to teach wherein the container has a heater configured to heat the stored material. 
However, Martine teaches the container has a heater configured to heat the stored material ([0109]).
Wang and Martine are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing apparatus for mixing and dispensing materials to manufactured a 3D object. Therefore, it would have been obvious to further modified the container as disclosed by Wang to incorporate a heater within the container to heat the contents of the container to tune the viscosity of the fluid to benefit pumping the fluid to and from the container (Martine, [0109]).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0008792 (“Wang et al” hereinafter Wang) and US2020/0338828 (“Indyk et al” hereinafter Indyk) and US2022/0024075 (“Martin et al” hereinafter Martin) as applied to claim 3 above, and further in view of (US2019/0299529 (“Hill et al” hereinafter Hill).
Regarding Claim 4, the modified Wang teaches the shaping apparatus according to Claim 3, but fails to teach wherein the container has the agitator configured to agitate the stored material.
However, Hill teaches the container has the agitator configured to agitate the stored material (Figure 7B, [0056-0057], the resin container 44 contains an internal reservoir 12 with an impeller 128 for stirring the resin 20).
Wang and Hill are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing apparatus for mixing and dispensing materials to manufactured a 3D object. Therefore, it would have been obvious to further modified the container as disclosed by Wang to incorporate an agitator within the container as taught by Hill to stir the material within the container([0025]). Furthermore, the result of the combination would have been obvious and predictable. See MPEP 2143 (I)(A). 
Regarding Claim 8, the modified Wang teaches the shaping apparatus according to Claim 4, wherein an amount of the material suctioned into the first part of the feed tube connected to the upper portion differs from the amount of the material suctioned into the second part of the feed tube connected to the lower portion (Wang, Figure 10D, the fluid outlet 122 and fluid outlet 124 are transferring fluid through two independent pump 135. Thus, it is capable of suctioning different amount of material through different outlet port).
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2018/0311893 (Figure 1).
US2018/0065302 (Figure 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744